 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC SCHARFENBERGER, an                           No. 2:18-cv-01939-TLN-EFB
      individual,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      MICHAEL A. JACQUES, an individual,
15    and in official capacity as a Child Support
      Commissioner; PLACER COUNTY
16    DEPARTMENT OF CHILD SUPPORT
      SERVICES, corporation and municipality,
17
                         Defendants.
18

19

20          Plaintiff Eric Scharfenberger (“Plaintiff”), a state prisoner proceeding pro se, has filed this

21   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

22   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On February 6, 2020, the magistrate judge filed findings and recommendations which

24   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

25   and recommendations were to be filed within fourteen days. (ECF No. 3.) Plaintiff has not filed

26   any objections to the findings and recommendations.

27          Although it appears from the file that Plaintiff’s copy of the Findings and

28   Recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to
                                                        1
 1   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

 2   of documents at the record address of the party is fully effective.

 3              Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 4   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 5   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 6   1983); see also 28 U.S.C. § 636(b)(1).

 7              Having reviewed the file under the applicable legal standards, the Court finds the Findings

 8   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 9              Accordingly, IT IS HEREBY ORDERED that:

10              1. The Findings and Recommendations filed February 6, 2020 (ECF No. 3), are adopted

11   in full;

12              2. Plaintiff’s Complaint is DISMISSED without leave to amend; and

13              3. The Clerk of the Court is directed to close the case.

14              IT IS SO ORDERED.

15          Dated: March 6, 2020

16

17

18

19

20                                       Troy L. Nunley
                                         United States District Judge
21

22

23

24

25

26
27

28
                                                           2
